Title: Enclosure: William Cranch to William Thornton, 9 May 1812
From: Cranch, William
To: Thornton, William


            Dr Sir— May 9th 1812
            Mr Greenleaf will sell the domestic roving & spinning machine which he purchased of Barret for the same he gave for it, which is 50 Dollars—it has 12 spindles—he will have it put in order—and it may be pack’d in the same case in which it came. He wishes you, when you send for it, to send a person to pack it—and to pay the money to me. It will be ready to some time next week.
            Yrs respectfullyWm Cranch
           